DETAILED ACTION
The RCE after Notice of Allowance filed October 21, 2021 and the information disclosure statement (IDS) filed October 21, 2021 have been entered.
Claims 1-20 are pending. Claims 1 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (IEEE: A 16K Current-Based 8T Compute-In-Memory Macro with Decoupled Read/Write and 1-5bit Column ADC).
Regarding independent claims 1 and 11, Yu et al. disclose an electronic device comprising a compute-in-memory (CIM) array (Abstract: A novel 8T SRAM-based bitcell  … computer-in-memory …) comprising a plurality of columns, wherein: 
each column comprises: 
a plurality of CIM cells (e.g., FIGS. 5-7, SRAM cells and accompanying disclosure), connected to a read bitline (see FIGS. 5-7: BLs); 
a plurality of offset cells (FIG. 5: Offset Cal) configured to provide a programmable offset value for the column (page 4, line 9 through: … After column-by-column offset calibrations using 32x replica bitcells shown in Fig. 5, the variation has been reduced by 3-4 times compared to the initial results, as shown in Fig. 9. …); and 
an analog-to-digital converter (ADC) (see e.g., FIG. 6: column ADC) having the read bitline as a first input and configured to receive the programmable offset value (e.g., page 3, line 5 through: … proposed column ADC … A fixed 9-input dot-product result (e.g. -1) is quantized using a 2bit column ADC in 3 cycles ... Each cycle, the ADC reference based on replica bitcells is swept from +2 to -2 based on the step size of 2 ...); and 
each CIM cell is configured to store a corresponding weight (see e.g., page 1, line 10 through: … Two NMOS access transistors are used for the bitwise multiplication between an input (WL) and a weight stored in the SRAM bitcell …).
Regarding claims 2 and 12, Yu et al. disclose for each column: the plurality of CIM cells is configured to receive a corresponding plurality of input values; each CIM cell is configured to generate an output based on both the corresponding stored weight and the corresponding input value and to provide the output to the read bitline; the read 
Regarding claims 3 and 13, Yu et al. disclose for each column: each offset cell of the plurality of offset cells is configured to store a value and configured to provide its stored value to an offset bitline; the offset bitline is different from the read bitline; the offset bitline is configured to sum the values provided by the corresponding offset cells to generate the programmable offset value; the offset bitline is configured to provide the programmable offset value to the ADC; and the ADC is configured to use the programmable offset value to set a reference voltage for use in generating the digital value corresponding to the provided sum (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 4 and 14, Yu et al. disclose each CIM cell comprises a static random-access memory (SRAM) cell connected to a capacitor via an input-line transistor controlled by the input value; the capacitor of each CIM cell is connected to the read bitline via a read-wordline transistor controlled by a corresponding read wordline; each offset cell comprises an SRAM cell connected to the offset bitline via a corresponding read-wordline transistor controlled by a corresponding read wordline (see FIG. 3 and accompanying disclosure).
Regarding claims 5 and 15, Yu et al. disclose for each column: each CIM cell has a corresponding offset cell; the read wordline corresponding to the CIM cell is the same as the read wordline corresponding to the corresponding offset cell (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 6 and 16, Yu et al. disclose for each column: each offset cell of the plurality of offset cells is configured to store a value and configured to provide its stored value to the read bitline; the programmable offset value is a sum of the stored values of the plurality of offset cells; the read bitline is configured to add the programmable offset value to the sum of the outputs of the CIM cells to provide to the ADC (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 7 and 17, Yu et al. disclose for each column: each CIM cell comprises a static random-access memory (SRAM) cell connected to a capacitor via an input-line transistor controlled by the input value; the capacitor of each CIM cell is connected to the read bitline via a read-wordline transistor controlled by a corresponding read wordline; each offset cell comprises an SRAM cell connected to the offset bitline via a corresponding read-wordline transistor controlled by a corresponding read wordline (see FIG. 3 and accompanying disclosure).
Regarding claims 8 and 18, Yu et al. disclose for each column, each offset cell and each CIM cell consist of the same components (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 9 and 19, Yu et al. disclose for each column: each offset cell is configured to store a first value; each offset cell is configured to receive a corresponding input value when the plurality of CIM cells receives the corresponding plurality of input values; each offset cell is configured to provide the corresponding input value to the read bitline; the programmable offset value is a sum of the input values of the plurality of offset cells; the read bitline is configured to add the programmable offset 
Regarding claims 10 and 20, Yu et al. disclose or each column: each CIM cell is a flexible cell configured to be dynamically programmed to function as a CIM cell; and each offset cell is a flexible cell configured to be dynamically programmed to function as an offset cell (see Yu, FIGS. 5-7 and accompanying disclosure).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. US 2019/0370640

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/SUNG IL CHO/Primary Examiner, Art Unit 2825